In a support proceeding pursuant to Family Court Act article 4, the mother appeals from an order of the Family Court, Nassau County (Greenberg, J.), dated November 29, 2012, which denied her objections to an order of the same court (Watson, S.M.), dated August 20, 2012, which denied her motion for an award of an attorney’s fee in the sum of $41,468.25.
Ordered that the order dated November 29, 2012, is affirmed, with costs.
Under the particular circumstances of this case, including the financial circumstances of the parties, and the relative merit of the parties’ positions in connection with the mother’s unsuccessful petition for an upward modification of the father’s maintenance obligation, the denial of the mother’s motion for an award of an attorney’s fee in the sum of $41,468.25 was a provident exercise of discretion (see DeCobrera v Cabrera-Rosete, 70 NY2d 879 [1987]; Matter of Alexander v Strathairn, 69 AD3d 930 [2010]).
The mother’s remaining contentions are without merit. Skelos, J.P., Dickerson, Hall and Miller, JJ., concur.